66697: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-23421: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66697


Short Caption:MCNEILL (STEVE) VS. STATEClassification:Criminal Appeal - Other - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C297725Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:04/04/2016 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:04/04/2016How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantSteve Dell McNeillHoward Brooks
							(Clark County Public Defender)
						Sharon G Dickinson
							(Clark County Public Defender)
						


RespondentThe State of NevadaJonathan J. Cooper
							(Clark County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/22/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/16/2014Filing FeeAppeal Filing fee waived.  Criminal.


10/16/2014Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)14-34387




10/23/2014TranscriptFiled Notice from Court Reporter Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 5/7/14.14-35467




11/25/2014MotionFiled Motion for Extension to File FTS.14-38804




12/04/2014Order/ProceduralFiled Order Granting Motion and Re: Transcript Request Form. Appellant's fast track statement and appendix due: January 9, 2015. Transcript request form addressed to court reporter Dana Tavaglione due: 11 days.14-39471




12/04/2014Order/ProceduralFiled Order Re: Transcripts. Court reporter Brenda Schroeder's certificate due: 14 days. Fn1[A copy of the transcript request form is attached.] Fn2[If Ms. Schroeder believes she is not responsible for filing and delivering the requested transcripts, she shall inform this court in writing within 7 days from the date of this order.]14-39472




12/08/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  7/9/14.  To Court Reporter:  Dana J. Tavaglione.14-39844




12/11/2014MotionFiled Request for Extension of Time to File Transcripts.14-40386




12/12/2014Order/ProceduralFiled Order Granting Motion.  Court Reporter Brenda Schroeder's Certificate of Delivery of Transcripts due:  January 20, 2015.  Fast Track Statement and Appendix due:  February 19, 2015.14-40615




12/29/2014TranscriptFiled Notice from Court Reporter.  Dana J. Tavaglione stating that the requested transcripts were delivered.  Dates of transcripts:  7/9/2014.14-42255




01/13/2015TranscriptFiled Notice from Court Reporter Brenda Schroeder stating that the requested transcripts were delivered.  Dates of transcripts: 6/30/14, 7/7/14, 7/8/14,  7/30/14 and 9/10/14.15-01309




01/27/2015Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA).15-02907




02/19/2015MotionFiled Motion for Full Briefing or Alternatively Motion for Extension to File Fast Track Statement.15-05421




02/27/2015Order/ProceduralFiled Order Granting Motion.  Appellant's motion for full briefing is granted.  Opening Brief and Appendix due:  30 days.15-06270




03/30/2015MotionFiled Stipulation to File Opening Brief.15-09573




03/30/2015Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: April 29, 2015.15-09581




04/30/2015BriefFiled Appellant's Opening Brief.15-13108




04/30/2015AppendixFiled Appendix to Opening Brief, Vol. 1.15-13109




04/30/2015AppendixFiled Appendix to Opening Brief, Vol. 215-13110




04/30/2015AppendixFiled Appendix to Opening Brief, Vol. 3.15-13111




06/01/2015MotionFiled Motion for Enlargement of Time (Answering Brief).15-16620




06/01/2015Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief due: July 1, 2015.15-16630




07/01/2015MotionFiled Motion for Extension of Time - Second Request (Answering Brief).15-20120




07/10/2015Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  July 31, 2015.15-21011




07/31/2015MotionFiled Motion for Enlargement of Time Third Request (Answering Brief).15-23282




08/07/2015Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  August 31, 2015.15-23895




08/28/2015BriefFiled Respondent's Answering Brief.15-26214




09/24/2015MotionFiled Stipulation to File Reply Brief. (30 day extension)15-28865




09/24/2015Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Reply brief due date: October 28, 2015.15-28987




10/29/2015BriefFiled Appellant's Reply Brief.15-33010




10/29/2015Case Status UpdateBriefing Completed/To Screening.


02/02/2016Order/ProceduralFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument on the next available calendar.16-03482




02/03/2016Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Monday, April 4, 2016, at 10:00 am for 30 minutes in Las Vegas.16-03665




03/21/2016Notice/OutgoingIssued Oral Argument Reminder Notice.16-08819




04/04/2016Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


07/28/2016Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Douglas, J. Majority: Douglas/Parraguirre/hardesty/Cherry/Saitta/Gibbons/Pickering. 132 Nev. Adv. Opn. No. 54. EN BANC16-23421